Name: 94/307/EC: Commission Decision of 16 May 1994 amending Decision 91/637/EEC establishing the model for the message to be transmitted by means of the 'Animo' computerized network
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural policy;  information technology and data processing;  organisation of transport;  environmental policy;  information and information processing;  agricultural activity
 Date Published: 1994-05-28

 Avis juridique important|31994D030794/307/EC: Commission Decision of 16 May 1994 amending Decision 91/637/EEC establishing the model for the message to be transmitted by means of the 'Animo' computerized network Official Journal L 133 , 28/05/1994 P. 0054 - 0055 Finnish special edition: Chapter 3 Volume 57 P. 0167 Swedish special edition: Chapter 3 Volume 57 P. 0167 COMMISSION DECISION of 16 May 1994 amending Decision 91/637/EEC establishing the model for the message to be transmitted by means of the 'Animo' computerized network (94/307/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 90/425/EEC of 26 June 1990 concerning veterinary and zootechnical checks applicable in intra-Community trade in certain live animals and products with a view to the completion of the internal market (1), as last amended by Directive 92/118/EEC (2), and in particular Article 20 thereof, Having regard to Council Directive 91/628/EEC of 19 November 1991 on the protection of animals during transport and amending Directives 90/425/EEC and 91/496/EEC (3), as amended by Decision 92/438/EEC (4), and in particular Article 6 (3) thereof, Whereas the information needed to comply with the animal protection requirements laid down in Directive 91/628/EEC needs to the included in the Animo computerized network; Whereas the message to be transmitted by means of the Animo network should be supplemented to this end and the software employed should be adapted accordingly; Whereas the adaptation of the application software will take account of the conditions in the Member States so as to ensure that it meets their operating requirements; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 Commission Decision 91/637/EEC (5) is amended as follows: 1. Article 2 is hereby replaced by the following: 'Article 2 The Commission shall update the application software with a view to the inclusion of information relating to the protection of animals and the trends in the various computer files needed for application. The Commission shall make the updated software available to the Member States no later than 1 March 1995.' 2. The Annex is replaced by the Annex hereto. Article 2 This Decision is addressed to the Member States. Done at Brussels, 16 May 1994. For the Commission RenÃ © STEICHEN Member of the Commission (1) OJ No L 224, 18. 8. 1990, p. 29. (2) OJ No L 62, 15. 3. 1993, p. 49. (3) OJ No L 340, 11. 12. 1991, p. 17. (4) OJ No L 243, 25. 8. 1992, p. 27. (5) OJ No L 343, 13. 12. 1991, p. 46. ANNEX Message number: 1. ORIGIN - Date of transmission: - Expected date of departure: - Expected time of departure: - Name of consignor: - Place of departure (Country code, unit code, name of locality, postal code): - Health certificate: - number - date - Name of veterinarian signing the certificate: 2. DESTINATION - Country code - unit code: - Name and address of consignee: - Place of destination (country code - unit code, name of locality, postal code) 3. MERCHANDISE - Type - code - Number/quantity 4. MEANS OF TRANSPORT - Type of transport - Identification of the means of transport (lorry registration, wagon number, flight number, name of vessel, container number, etc.) 5. OBSERVATIONS - For frontier inspection posts: origin of animals and products - For export to a third country: name of third country of destination - Where animals have not left their place of origin: - 'replaces message number . . .' / 'cancels message number . . .'